IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 125 EAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
STEFANUS S S. SANTOSO,        :
                              :
                Petitioner    :


                                    ORDER


PER CURIAM

     AND NOW, this 2nd day of October, 2014, the Petition for Allowance of Appeal

is DENIED.